UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§
RENITA wALsToN_JAcKsoN, §
Plaintiff, §
§
v. § civil Acri@n No. 06-616 (RCL)
§
CCA oF TENNESSEE, 1NC., § F| LED
Defendant. §
§ UCT l 3 2009
MEMoRANDUM oP1N1oN NAN°Y ‘§’,'_’§Y_E[§*,§’¥",§§§*l§§;f,‘§§“» C`LERK

Pending before this Court is Defendant CCA of Tennessee, Inc.’s ("CCA")
Motion for Summary Judgment. Upon consideration of the motion, the
opposition, the reply thereto, and the entire record herein, the defendant’s motion
is hereby granted for the reasons set forth below.

I. Background

This much is undisputed: On September 15, 2004, Renita Jackson was
terminated from her employment at CCA’s Correctional Treatment Facility
("CTF") in Southeast Washington, D.C. Everything else, it seems, is not.

CCA claims that it terminated Jacks0n for insubordination after an
argument with a supervisory employee on July 19, 2004, as well as other similar
events during her approximately two-year tenure with the company. The plaintiff
alleges that CCA discriminated against her by creating a hostile work
environment, on the basis of her pregnancy in early 2003 and her suffering from a

disability. In addition, she alleges that her discharge was in retaliation for her

complaining to management about "unethical conduct" she observed. On
September 15, 2005, plaintiff filed suit in Superior Court pro se and brought
claims against CCA for violation of the D.C. Human Rights Act ("DCHRA") and
the D.C. Family and Medical Leave Act ("DCFMLA"). D.C. CODE §§ 2-
l403.l6(a), 32-510. Shortly after her complaint was flled, plaintiff retained
counsel and the defendant removed the case to this Court.
II. Legal Standard

Under Rule 56, a motion for summary judgment should be granted when
the moving party demonstrates that there are no genuine issues of material fact and
that they are entitled to judgment as a matter of law. FED. R. CIV. P. 56(c). The
movant bears the burden of demonstrating the absence of genuine issues of
material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). A genuine
issue of material fact exists if the evidence, viewed in the light most favorable to
the nonmoving party, "is such that a reasonable jury could return a verdict for the
nonmoving party." See Anderson v. Lz`berly Lobby, Inc., 477 U.S. 242, 248
(1986). Furthermore, if the movant carries their burden, the nonmoving party
must demonstrate that the issue of material fact is genuine, that is, that more than a
metaphysical doubt exists to some material fact. Matsushz`ta Elec. Indus. C0. v.

Zenilh Radz`o Corp., 475 U.S. 574, 586 (1986).

III. Analysis

A. Claims under the DCFMLA

The DCFMLA provides that an employee may bring a private cause of
action to enforce its provisions. D.C. CODE § 32-5l0(a). Any such claims must
be brought within one year of the alleged violation’s occurrence or discovery. Id.
§ 32-5 l0(b). Ms. Jackson was fired from CCA on September 15, 2004, after
having been suspended since July 19, 2004. By her own admission she had not
asked to be placed on family or medical leave at any time after July 19, 2004. See
Deposz`tion of Rem`ta Walston-Jackson at 371. As any DCFMLA claim the
plaintiff could have raised would have had to have been brought within a year of
the discovery or occurrence of the violation, and because the plaintiff filed her suit
well after the one year period to file suit elapsed, her claims are barred as a matter
of law and the defendant is entitled to summary judgment on those claims.

B. Claims under the DCHRA

Jackson also brought claims under the provision of the DCHRA that allows
for private causes of action. D.C. CODE § 2-l403.l6(a). These claims come under
two theories. First, plaintiff alleges that CCA created a hostile work environment
by discriminating against her on the basis that she suffered from panic attacks and
her pregnancy during early 2003. Secondly, plaintiff asserts that she was fired in
retaliation for observing "unethical conduct" and reporting it to management
Before turning to her retaliatory discharge claims, the Court first addresses Ms.

Jackson’s hostile work environment claims.

As with her claims under the DCFMLA, CCA argues that the plaintiffs
hostile work environment claims are barred by the DCHRA’s statute of
limitations. A claim for hostile work environment is recognized as a cause of
action under the DCHRA. To prevail on such a claim one must proves (l) that
they are member of a protected class; (2) that they have been subjected to
unwelcome harassment; (3) that the harassment was based on their membership in
the protected class; and (4) that the harassment was so severe and pervasive that it
affects a term, condition, or privilege of employment. Nicola v. Wash. Times, 947
A.2d 1164, 1173 (D.C. 2008) (quoting Daka, Inc. v. Brez'ner, 711 A.Zd 86, 92
(D.C.1998)). Like all claims brought under the DCHRA, it must be brought
within one year of the last discriminatory act or discovery of the discrimination.
D.C. CODE § 2-l403.l6(a).

The issue is then, whether the last discriminatory act that makes up this
allegedly hostile work environment occurred on September 15, 2004 (a year to the
day before the plaintiff filed suit) or sometime before then. If it is the former,
Jackson’s claims would not be barred, as she would be allowed to bring suit under
the continuing violation theory. Natz`onal R.R. Passenger Corp. v. Morgan, 536
U.S. l01, 117 (2002).1 That is, as long as one act contributing to the hostile work
environment occurred within the limitations period, a court can still consider those

acts outside it, as the nature of a hostile work environment claim is that it is a

l Although Morgan involved a federal claim under Title VII, D.C. Courts have looked to Title VII cases as
precedent for their decisions under the DCHRA. Lively v. Flexible PackingAss ’n, 830 A.2d 874, 887-88
(D.C. 2003) (en banc). Morgan’s continuing violation theory is one such aspect ofTitle VII claims that has
been explicitly applied to claims under the DCHRA. Id. at 891~92.

continuing violation. Ia’. at 117~118. If it is the latter, then no incident relating to
the hostile work environment claim would have occurred within the limitations
period and her claim would be barred. See id. at ll7.

After the July 19th incident, the plaintiff was placed on administrative leave
pending an investigation of the event. She has neither alleged, nor offered proof,
of incidents, or other forms of harassment, occurring after July l9th. Her last
contact as an employee of CCA was on September 15, 2004, when she and her
union representative met with the facility’s warden. She has not produced any
evidence, nor has she alleged, that she was harassed in that meeting. In that
interim period, her contact with CCA was limited at best,z and without evidence of
harassment occurring on September 15, 2004 that contributed to a hostile work
environment, the Court cannot say that at least one incident occurred within the
limitations period. As such, the plaintiff s claims are barred as a matter of law by
the statute of limitations.

Ms. Jackson has also alleged that her firing was retaliatory, based on her
reporting of "unethical conduct" between a supervisor and another employee. To
prevail on a claim for retaliatory discharge under the DCHRA, an employee must
make out a prima facie case: (l) that they engaged in a protected activity by

complaining or opposing employment practices that were unlawful under the

2 This is not to say that an employee’s absence from work ends the hostile work environment per se.
Indeed, the D.C. Circuit has recognized that contact between an employer and an employee during that
employee’s absence can still contribute to a hostile work environment. Greer v. Paulson, 505 F.3d 1306,
1313~14 (D.C. Cir. 2007). T0 survive summary judgment one must still, however, offer proof that an
incident occurred within the limitations period, even if it occurred while the employee was physically
absent from work. Ia’.

DCHRA; (2) that adverse employment action was taken against them; (3) and that
there was a causal connection between their protected activity and the adverse
personnel action. Vogel v. D.C. Ojj‘ice of Plannz`ng, 944 A.2d 456, 463 (D.C.
2008). An employer may rebut the employee’s prima facie case by proffering a
legitimate non-discriminatory reason for the adverse employment action. Ia’. at
463 (citing Arthur Young & C0. v. Sutherlana', 631 A.2d 354, 361, 368 (D.C.
1993)). Once an employer has offered a legitimate reason for firing, the burden
shifts back to the plaintiff, who must prove by a preponderance of the evidence
that the stated reason was pretextual. Ia’. At the summary judgment stage, when
an employer has proffered a legitimate non-discriminatory reason for the adverse
employment action, the court’s task is to determine whether or not the employee
has offered sufficient evidence for a reasonable jury to find that the employer’s
stated rationale was pretextual. See Braa’y v. Ojj‘ice of the Sergeant at Arms, 520
F.3d 490, 494 (D.C. Cir. 2008).

CCA has proffered a legitimate non-discriminatory reason for the plaintiffs
discharge: She was fired for being insubordinate during the July 19, 2004
confrontation and a series of past disciplinary infractions during her tenure with
CCA. The plaintiff has not even attempted to offer evidence that CCA’s proffered
reason for her discharge is pretextual and thus create a genuine issue of material
fact that would render summary judgment inappropriate. Accordingly, her claims
for retaliatory discharge do not survive summary judgment and CCA is entitled to

judgment as a matter of law.

IV. Conclusion

As the plaintiffs claims for violations of the DCFMLA and for hostile
work environment under the DCHRA are barred by the statute of limitations, the
defendant is entitled to judgment as a matter of law, and its motion for summary
judgment shall be granted by a separate order issued contemporaneously with this
opinion. Furtherinore, as the plaintiff has not offered any evidence that the
legitimate, non-discriminatory reason proffered by CCA for her discharge was
pretextual, her claim for retaliatory discharge also fails as a matter of law and the
defendant’s motion shall be granted by a separate order issued today.

A separate order shall issue this date.

october/1 , 2009
ga